PER CURIAM.
In anticipation of the settlement of a personal injury claim on behalf of his minor son, Bret Macolino, the father, John Macoli-no, had himself appointed guardian of the property of said son in Putnam County, Florida, where the family then lived. The guardian and the ward then moved their residence from Putnam County to Marion County, Florida. The guardian petitioned the circuit court of Marion County and was appointed guardian there. The guardian then filed a motion in Putnam County to change the venue of the Putnam County guardianship and transfer it to Marion County, Florida. This motion, and a motion for rehearing, were denied and the guardian appeals.
This court has carefully reviewed the record in this case and has noted all of the circumstances and finds that under section 744.202(l)(a), Florida Statutes, the venue of the guardianship of the ward’s property in this case should be changed from Putnam County to Marion County, Florida, where the ward now resides.
The order denying the change of venue is reversed and the cause remanded with directions that this guardianship, and all aspects thereof, be transferred from the circuit court of Putnam County to the circuit court of Marion County, Florida.
REVERSED AND REMANDED.
UPCHURCH, C.J., and ORFINGER and COWART, JJ., concur.